Title: Thomas Jefferson to Stephen Kingston, 25 September 1816
From: Jefferson, Thomas
To: Kingston, Stephen


          
            Sir
            Poplar Forest near Lynchburg. Sep. 25. 16
          
          Your letter of the 12th inst. was recieved in the moment of my setting out on a long journey, and is therefore answered from a very distant place. the case to which it relates appears to be now in the courts of Pensylvania, and before it’s legislature. it cannot be doubted that both of these authorities will, in their respective functions do what is right and just: for a private individual therefore, and of
			 another state, without pretence of any call, official, professional, or personal, to volunteer an opinion in such a case, would be very derogatory from the respect and confidence due to those
			 magistracies, and sincerely believed by me to be justly due to them. this consideration alone would, I am persuaded, be deemed by you a sufficient justification for my declining to give any
			 opinion
			 in the case. but to this may be truly added a sense of my incompetence. I have indeed been once of the profession of the law. but retired from it now between 40. and 50. years, all familiarity
			 with
			 it is lost, and I no longer meddle with questions of law. and altho’ a treaty is supposed to enter into your case, yet a treaty is but a law of the land, and as such is cognisable by the
			 judiciary
			 and legislative authorities.     I return therefore all the papers printed and manuscript which you were pleased to inclose to me, and, with my regrets that the situation of the case does not
			 admit my being useful to you, I pray you to accept the assurance of my respect.
          Th: Jefferson
        